Citation Nr: 1419846	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for a cervical strain.

3.  Entitlement to service connection for sleep apnea, to include as secondary to his service-connected disabilities.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee medial collateral ligament injury Grade II with instability.

5.  Entitlement to service connection for a right shoulder disability, claimed as a right shoulder contusion.

6.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee medial collateral ligament injury Grade II with instability.
7.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot contusion.  

8.  Entitlement to service connection for a right foot disability, claimed as right foot contusion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.  He also had periods of active duty for training (ACDUTRA) in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for service connection for sleep apnea, a left knee strain and a right ankle strain.

The Veteran's appeal also arose from a February 2008 rating decision decided and issued by the RO in Cleveland, Ohio which, in pertinent part, denied the Veteran's claims for an increased rating for migraine headaches and cervical strain.  His claim for service connection for a right shoulder contusion and his request to reopen a claim for service connection for a right foot contusion were also denied.  Thereafter, jurisdiction over these claims was transferred to the Houston RO.

In May 2011, the Veteran testified before the undersigned Acting Veteran's Law Judge (AVLJ) at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional treatment evidence, along with a signed waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In addition, the Veteran requested a copy of his hearing transcript during his May 2011 hearing.  He was provided a copy of such a transcript in December 2013.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS does not reveal any additional documents pertinent to the claims on appeal.

The request to reopen a claim for service connection for a right foot contusion is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2000, the RO denied the Veteran's claim of entitlement to service connection for a right foot contusion.

2.  Evidence added to the record since the last final November 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot disability, claimed as right foot contusion.


CONCLUSIONS OF LAW

1.  The November 2000 RO decision that denied the Veteran's claim of entitlement to service connection for a right foot contusion is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection a right foot contusion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right foot contusion is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regards to this issue.  

The Veteran had previously claimed entitlement to service connection for a right foot contusion in August 2000.  In a November 2000 rating decision, the RO considered the Veteran's service treatment records and a VA examination in denying the claim.  The RO noted that the Veteran's service treatment records documented complaints of a right foot injury and an assessment of a right foot contusion during a period of ACDUTRA in August 2000.  An October 2000 VA examination report reflected the Veteran's reports of lateral right foot pain since a forklift injury in August 2000 and an impression of an acute right foot contusion was made.  In denying the claim, the RO found that while there was a record of treatment in service for a right foot contusion, there was no permanent residual or chronic disability subject to service connection as shown by the service medical records or demonstrated by the post-service evidence. 

In December 2000, the Veteran was advised of the decision and his appellate rights. In January 2007, the Veteran filed a notice of disagreement and a statement of the case was issued in February 2002.  The Veteran submitted a substantive appeal in April 2002.  However, he subsequently withdrew his appeal in January 2005.  Therefore, as there were no allegations of errors of fact or law for appellate consideration, the November 2000 rating decision became final.  38 U.S.C.A.  § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Evidence received since the November 2000 rating decision consists of additional VA treatment records and various private treatment records.  In this regard, a March 2010 VA treatment note reflects the Veteran's complaints of chronic pain in his right foot after a forklift injury in 2000.  During his May 2011 hearing, the Veteran testified that he continued to experience foot pain and he submitted a March 2010 private X-ray purportedly demonstrating a right foot abnormality.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the evidence received since the November 2000 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a right foot contusion was previously denied, in part, as the post-service treatment records failed to show a permanent residual or chronic disability.  The March 2010 VA treatment note, in conjunction with the Veteran's hearing testimony that he continued to experience right foot pain, suggest that there may be a current permanent residual or chronic disability associated with the Veteran's right foot.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right foot contusion is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a right foot contusion is reopened; the appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of these appeals, a remand is required before the remaining claims can be properly adjudicated.

As an initial matter, it appears that additional VA treatment records were associated with the claims file after the issuance of the statements of the case in April 2008 and June 2010.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the AOJ for review of the additional medical evidence.   

Moreover, the Board finds that a remand for outstanding private treatment records is necessary.  In this regard, in an August 2008 statement, the Veteran reported that he received treatment from a private neurologist, M.R.N., M.D. for his migraine headaches.  In addition, the Veteran testified during his May 2011 hearing that he received his current treatment from private providers and he submitted an March 2010 X-ray that listed J. J., M.D. as the provider.  Such records are not contained in the claims file and it does not appear that they have been requested by the AOJ.  Therefore, on remand, the Veteran should be requested to identify all private medical providers who have treated him for his claimed disorders, including the private neurologist and orthopedist identified above, and complete any appropriate authorization forms to allow VA to obtain such records.  Further, any additional VA treatment records dated from approximately March 2010 should also be obtained.  Thereafter, all identified records should be obtained for consideration in his appeals.

The Board notes that the Veteran was last afforded VA examinations in January 2007, more than seven years ago, in order to determine the nature and severity of his cervical spine disorder and migraine headaches.  However, during his May 2011 hearing, the Veteran testified that his symptoms have worsened since this last examination in that his pain levels had increased.  He also testified that the medication he used to treat his migraine headaches had been changed due to a recent heart attack, resulting in an increase in the frequency of the headaches.  As worsening symptomatology has been described since the last VA examinations, the Veteran should be afforded new VA examination to determine the current nature and severity of his service-connected cervical spine disorder and migraine headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).

The Veteran has alleged injuring his right foot, right shoulder and left knee as a result of the August 2000 forklift accident.  He further contends that his obstructive sleep apnea was caused by his service-connected cervical strain and that his right ankle and left knee disorders were caused by his service-connected right knee disorder.  The Veteran was afforded VA respiratory and orthopedic examinations in April 2006.  The examiner diagnosed the Veteran with sleep apnea but did not provide an etiological opinion.  With regards to the right ankle and left knee, the VA examiner determined that both were normal and opined that the right ankle and left knee complaints "are not due to [the Veteran's] right knee problem;" but no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the Veteran has been diagnosed with left knee degenerative joint disease during the course of the appeal, including in January 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  Moreover, a January 2007 MRI of the right ankle appears to also show possible abnormalities.  

Importantly, the Veteran has not been afforded a VA examination to determine the etiology of his claimed right foot, and right shoulder disorders.  In light of the foregoing evidence, such examinations should be obtained upon remand.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Finally, during his May 2011 hearing, the Veteran testified that he was treated at Brooke General Hospital following the August 2000 forklift accident and that he believed that had been hospitalized for five to seven days after the incident.  The Veteran's current service treatment records document two visits in August 2000 and do not contain any records suggesting in-patient treatment.  Therefore, while on remand, an attempt to obtain such records should be made.

Accordingly, the case is REMANDED for the following action:

1.   Attempt to secure the Veteran's service treatment records related to any treatment, dated from August 2000 to September 2000, from Brooke General Hospital at Fort Sam Houston from any appropriate source, to include the National Personnel Records Center.  Please note that clinical records may be filed under the name of the facility rather than the service member.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records related to his private neurological, Dr. M.R.N., and/or orthopedic treatment by Dr. J.J.  Any additional VA treatment records not already associated with the record should also be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected cervical spine disorder.  Any indicated evaluations, studies, and tests should be conducted.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should describe in detail all symptomatology associated with the Veteran's cervical strain, including any associated neurological involvement. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should specifically indicate whether the Veteran's cervical strain results in any neurologic impairment, and, if so, the severity of such impairment.

All opinions expressed should be accompanied by supporting rationale.

4.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected migraine headaches.  Any indicated evaluations, studies, and tests should be conducted.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner(s) is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected migraine headaches, including the frequency and severity of migraine attacks.  The examiner should detail the effect, if any, of the Veteran's migraine headaches on his employment.

All opinions expressed should be accompanied by supporting rationale.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right foot, right ankle, right shoulder and left knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed any disorder of the right foot, right ankle, right shoulder or left knee?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since December 2006 for the right foot, since February 2006 for the right ankle, since January 2006 for the right shoulder and since February 2006 for the left knee.  The examiner should specifically address all x-ray and MRI findings of record. 

b)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to specifically include the documented forklift accident in August 2000.

c)  With regards to any diagnosed right ankle and/or left knee disorder, is it at least as likely as not (50 percent or greater probability) that it is proximately due to his service-connected right knee disorder?

d)  With regards to any diagnosed right ankle and/or left knee disorder is it at least as likely as not (50 percent or greater probability) that it was aggravated by service-connected right knee disorder?  In this regard, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  A rationale for any opinion offered should be provided.

6.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed obstructive sleep apnea.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea is proximately due to his service-connected disabilities, including his cervical strain?

b)  Is it at least as likely as not (50 percent or greater probability) that the obstructive sleep apnea was aggravated by service-connected disabilities, including the cervical strain?  In this regard, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinion offered should be provided. 

7.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

8.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


